      Case 7:19-cr-02341 Document 43 Filed on 09/23/20 in TXSD Page 1 of 2




                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

UNITED STATES OF AMERICA                               §
                                                       §
VS.                                                    §     CR. NO. 7:19-CR-02341
                                                       §
BRENDA ALICIA FUENTES                                  §

                   AMENDED MOTION TO WITHDRAW AS COUNSEL

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, RUDY MORENO and moves to withdraw as counsel for Defendant

BRENDA ALICIA FUENTES, in this cause and moves this Court to enter an Order permitting

him to withdraw as counsel, and in support thereof would show as follows:

                                                 I.

         Undersigned counsel was previously appointed to represent Defendant, BRENDA

ALICIA FUENTES, and on September 10, 2020, Defendant was Sentenced by this Honorable

Court.

                                                II.

         Defendant, BRENDA ALICIA FUENTES, has filed her notice to appeal and intends to

appeal a condition of her supervised release.

                                                III.

         Pursuant to Section 3006A(c) of the Criminal Justice Act, the undersigned counsel’s

appointment shall run through the appeal process.          However, undersigned counsel is not

qualified to practice appellate work for the following reasons: (1) undersigned counsel is not

admitted to practice before the 5th Circuit Court of Appeals; and (2) undersigned counsel has not

handled any appeals and/or practice before any Court of Appeals in the United States or the State
      Case 7:19-cr-02341 Document 43 Filed on 09/23/20 in TXSD Page 2 of 2




of Texas since become a licensed attorney in 2010. For these reasons, attorney MORENO

respectfully request that he be withdrawn as counsel.

                                               III.

       The granting of this motion will not have a material adverse effect on the interests of the

defendant and will not result in any unreasonable delay in the proceedings.

       WHEREFORE, PREMISES CONSIDERED, Attorney MORENO prays that this

honorable court enter an order to withdraw attorney MORENO as Defendant BRENDA

ALICIA FUENTES named counsel.

                                     Respectfully submitted,

                                     RUDY MORENO
                                     THE LAW OFFICE OF RUDY MORENO
                                     5526 North 10th Street
                                     McAllen, Texas 78504
                                     (956) 682-9477 Telephone
                                     (956) 682-0223 Facsimile

                                     /S/RUDY MORENO
                                     RUDY MORENO
                                     State Bar of Texas No. 24102807
                                     Federal I.D. No. 3102324


                                CERTIFICATE OF SERVICE

       I hereby certify that on this the 23rd day of September, 2020 I electronically filed a

Motion to Withdraw as Counsel with the Clerk of the Court using the CM/ECF system which

will automatically send e-mail notification of such filing to AUSA AMY LYNN

GREENBAUM, and to all counsel of record.


                                             /S/RUDY MORENO
                                             RUDY MORENO
